United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, TEUTONIA
STATION, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1851
Issued: May 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 20, 2014 appellant filed a timely appeal from a May 30, 2014 merit decision
and a July 18, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly approved attorney fees in the amount of
$2,816.66 for services rendered for 8.67 hours from March 4, 2009 to March 26, 2012; and
(2) whether OWCP properly refused to reopen appellant’s case for further review of the merits
pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The pertinent facts follow. On
February 4, 2009 appellant, then a 37-year-old mail carrier, filed a traumatic injury claim
alleging that on January 24, 2009 she sustained left shoulder strain due to casing mail and
streeting.2 OWCP accepted the claim for left shoulder and upper arm sprain, which was
subsequently expanded to include the conditions of left shoulder adhesive capsulitis; cervical
degenerative disc disease at C7-T1 and cervical spondylosis without myelopathy and authorized
June 4, 2009 surgery for the left shoulder. On March 11, 2009 appellant filed an occupational
disease claim (under File No. xxxxxx792) alleging that on November 18, 2004 she first became
aware of her right shoulder condition. OWCP accepted the claim for a right shoulder condition
not otherwise classified and authorized a June 10, 2010 right shoulder surgery.3
Appellant filed a claim for a schedule award on March 5, 2012. On March 20, 2012
OWCP granted a schedule award for eight percent impairment each for the right and left upper
extremities. The period of the award ran from March 11, 2012 to February 23, 2013.
Appellant appealed to the Board, and by decision dated June 14, 2013, the Board set
aside the March 20, 2012 schedule award decisions and a July 9, 2012 decision denying a
hearing of the March 20, 2012 decision as untimely.4 The Board found that an OWCP medical
adviser’s report was insufficient to form a basis for a schedule award determination as he failed
to adequately explain how his calculations had been reached.
On November 21, 2012 Mr. Shapiro requested approval of his attorney fees.5 He
submitted a fee petition noting an hourly rate of approximately $325.00 and an itemization of
services totaling 9.67 hours for a total of $3,141.66.
On November 28, 2012 OWCP returned Mr. Shapiro’s fee petition to him as he had
failed to obtain appellant’s signature, pursuant to 20 C.F.R. § 10.703(a)(2).
In a February 12, 2013 letter, OWCP reiterated that it was unable to process
Mr. Shapiro’s attorney fee petition as it was incomplete due to the lack of appellant’s signature.
It advised counsel of its regulations at 20 C.F.R. § 10.703(c) which requires counsel to forward
the fee request to appellant to afford her the opportunity to respond.
Counsel forwarded the fee request to appellant and by correspondence dated March 6,
2013, appellant refused to agree to the fee petition as she had not retained Mr. Shapiro’s services
and that no monies were owed to him. Appellant claimed to have only asked for a free
2

OWCP assigned File No. xxxxxx745.

3

On April 30, 2009 OWCP combined OWCP File No. xxxxxx792 with OWCP File No. xxxxxx745, with the
latter OWCP file number as the Master OWCP file number.
4

Docket No. 12-1847 (issued June 14, 2013).

5

On March 9, 2009 appellant signed a form authorizing Alan Shapiro, Esq., to represent her in all matters arising
out of her claim before OWCP. Although the form was signed by appellant, the case number had been handwritten
on the form.

2

consultation one time in 2004 in a previous claim. Attached to her letter was Mr. Shapiro’s fee
petition with her signature disapproving the requested fee.
In a decision dated April 4, 2013, OWCP approved attorney fees in the amount of
$2,816.66 for services rendered from March 4, 2009 to March 26, 2012. Counsel had charged 20
minutes for the preparation of three letters dated November 1, 2009, and May 1 and
June 2, 2010. As no letters with those dates were contained in the file, OWCP disallowed the
time claimed (20 minutes x 3 letters = 1 hour) for the three documents. Thus, the fee of
$3,141.66 was reduced by one hour or $325.00, which resulted in an approved fee of $2,816.66.
On April 25, 2013 appellant disagreed with the April 4, 2013 attorney fee decision and
requested a review of the written record by an OWCP hearing representative. She alleged that a
review of the fee petition showed that Mr. Shapiro did not respond to OWCP in a timely fashion
or within the time limits set by OWCP. Appellant related that she agreed to a percentage only if
both of her claims were reopened and that she has not received any award of compensation. She
stated that she did not agree to the hourly rate and that she felt Mr. Shapiro provided no
representation during the period in question. In concluding, appellant noted that, as the case was
open and she was still receiving medical treatment for her injuries, she did not believe that he
was entitled to attorney fees.
By decision dated May 30, 2014, an OWCP hearing representative affirmed the April 4,
2013 decision.
On June 23, 2014 appellant requested reconsideration of the May 30, 2014 OWCP
hearing representative’s decision and, in an attached June 18, 2014 letter, reiterated her
contentions as to why Mr. Shapiro was not entitled to the requested fee amount.
By decision dated July 18, 2014, OWCP denied appellant’s request for reconsideration
without reviewing the merits of her claim.
LEGAL PRECEDENT -- ISSUE 1
It is not the Board’s function to determine the fee for representative services performed
before OWCP. That is a function within the discretion of OWCP based on the criteria set forth
in Title 20 of the Code of Federal Regulations and mandated by Board decisions. The Board’s
sole function is to determine whether the action by OWCP constituted an abuse of discretion.6
Generally, an abuse of discretion is shown through proof of manifest error, clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deductions
from established facts.7
Section 10.703 of the Code of Federal Regulations provide in pertinent part that a
representative must submit a fee application, which includes a statement of agreement or
6

L.H., Docket No. 11-900 (issued December 6, 2011); C.H., Docket No. 10-987 (issued March 22, 2011); Eric B.
Petersen, 57 ECAB 680 (2006); Sharon Edwards, 56 ECAB 749 (2005).
7

Daniel J. Perea, 42 ECAB 214, 221 (1990), (Thomas, Alternate Member, dissenting).

3

disagreement with the amount charged, signed by the claimant.8 When a fee application has
been disputed, OWCP is required to provide the claimant with a copy of the fee application and
request the submission of further information in support of any objection.9 After the claimant
has been afforded 15 days from the date the request was forwarded to respond to the request,
OWCP will then proceed to review the fee application to determine whether the amount of the
fee is substantially in excess of the value of services received by looking at the following factors:
(1) usefulness of the representative’s services; (2) the nature and complexity of the claim; (3) the
actual time spent on development and presentation of the claim; and (4) customary local charges
for services for a representative of similar background and experience.10 Contingency fee
arrangements are not recognized under FECA.11
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision regarding OWCP’s approval
of attorney fees of $2,816.66. Appellant asserts that she signed a contingency fee agreement
based on the reopening of both her claims and that she did not agree to a fee agreement based on
an hourly rate. In her June 18, 2014 letter, she further asserted that she requested the attorney to
provide her with a copy of the contingency fee agreement, but the attorney never provided her
with a copy of the contingency fee agreement despite multiple requests. The Board notes that
the record does not contain a copy of the fee agreement between the parties. As the fee
agreement is not contained in the record the Board is unable to determine whether appellant
agreed to an hourly rate or to a contingency fee agreement, as asserted by appellant. As the
record is devoid of any evidence regarding the type of fee agreement made between the parties,
on remand OWCP shall obtain a copy of the fee agreement from the attorney in determining
whether appellant had signed a contingency fee agreement or an hourly rate fee agreement.
Following any necessary further development, OWCP shall issue a de novo decision regarding
the attorney’s fee application according to the applicable regulatory procedures.
CONCLUSION
The Board finds that OWCP finds that this case is not in posture for a decision. In light
of the Board’s disposition on the first issue, the second issue is moot.

8

20 C.F.R. § 10.703(a)(i).

9

Id. at § 10.703(c).

10

Id. at § 10.703(c)(1)(i-iv).

11

Id. at § 10.703(b); see also Angela M. Sanden, Docket No. 04-1632 (issued September 20, 2004); Eric B.
Petersen, 57 ECAB 680 (2006); Sharon Edwards, 56 ECAB 749 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 18 and May 30, 2014 are set aside and the case remanded for
further proceedings consistent with the above opinion.
Issued: May 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

